Citation Nr: 1440341	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-09 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for a service-connected right foot disability, to include plantar fasciitis and pes planus.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1997 to July 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). Here, the Veteran has not submitted evidence showing that his service-connected disabilities render him unable to obtain or maintain substantially gainful employment. Therefore, the Board finds the issue of entitlement to TDIU has not been raised by the record.

The Veteran submitted his claim for an increased rating during the one year appellate period following the rating decision granting service connection. However, the Veteran did not express disagreement in his claim with the original rating, simply indicating that his disability had worsened since the original grant of service connection. Further, the RO accepted the Veteran's statement as a new claim, and not as a notice of disagreement with the original rating. As such, the Board finds that the current claim does not stem from the Veteran's disagreement with the initial rating, and instead is a freestanding claim for an increased rating. 

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in April 2014. A transcript of the hearing has been associated with the Veteran's claims file.

The Veteran submitted additional evidence in support of his claim after his videoconference hearing, along with a waiver of review of such evidence by the agency of original jurisdiction. As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c) (2013).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected right foot disability is manifested by moderate pain on manipulation and use of the feet, tenderness, weakness, stiffness, swelling at rest, redness, and fatigability; but not by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indications of swelling on use or characteristic callosities, or malunion or nonunion of the tarsal or metatarsal bones.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent for service-connected right foot disability have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5099-5015 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).



A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in October 2008, prior to the initial unfavorable adjudication in March 2009. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or AVLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.


B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All private treatment records identified and authorized for release by the Veteran have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in November 2008 and October 2013. The examinations were adequate because the examiners considered and addressed the Veteran's contentions and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for an increased rating in excess of 10 percent for a service-connected right foot disability. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Generally, disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 C.F.R. §§ 3.321(a), 4.1.

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be the first two digits from the part of the schedule most closely identifying the part, or system of the body involved, and the last two digits will be "99" for all unlisted conditions. 38 C.F.R. § 4.27. When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings. Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin. 38 C.F.R. § 4.20.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The Veteran's right foot disability is currently rated as 10 percent disabling by analogy to Diagnostic Code 5015, for benign new growth of bones. Disabilities rated under Diagnostic Code 5015 are to be rated based on limitation of motion of the affected parts, as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5015. Under Diagnostic Code 5003, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion, when the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

A higher rating based on number of major or minor joints affected under Diagnostic Code 5003 is not possible. While a 20 percent rating is available when, in the absence of limitation of motion, there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations, the 20 percent rating is not available for disabilities rated under Diagnostic Codes 5013 to 5024 inclusive. 38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 2. As such, the Veteran currently is assigned the maximum available rating under Diagnostic Code 5015, and therefore an increased rating is not warranted under that Diagnostic Code. 

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. There is no medical evidence showing that the Veteran's right foot disability is characterized by the malunion or nonunion of the tarsal or metatarsal bones, with both VA examiners specifically noting that malunion and nonunion were not present. 38 C.F.R. § 4.71a, Diagnostic Code 5283. While the Veteran has been diagnosed with hammer toes, the maximum rating for hammer toes is 10 percent, and therefore this Diagnostic Code cannot result in a higher rating for the Veteran's service connected right foot disability. 38 C.F.R. § 4.71a, Diagnostic Code 5282. 

The Board notes that the Veteran contends he is entitled to an increased rating because his right foot disability is characterized by marked pronation, which is a characteristic of higher ratings under the Diagnostic Codes governing pes planus and pes cavus. The Veteran has submitted a December 2008 medical record from his private physician which states that upon inspection the Veteran had "early heel-off bilateral and excessive midstance pronation" with respect to his gait and station. Physical examination of the Veteran's foot revealed moderate pain to palpation of the plantar medial heel, but no deformities were noted.

Both the November 2008 and August 2013 VA examiners noted there to be no pronation or other deformity of the foot, and both examiners found that pes cavus was not present. The Veteran's VA treatment records are silent for any notations concerning pronation or other deformities affecting the Veteran's right foot, although notations of pes cavus are present. Based on this medical evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected right foot disability is characterized by pronation or any other deformity. Further, there is no medical evidence of swelling on use, all toes tending to dorsiflexion, limitation of dorsiflexion of the ankle, or shortened plantar fascia. 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278. The August 2013 VA examiner specifically found there to be no characteristic callosities. 38 C.F.R. § 4.71a, Diagnostic Code 5276. As such, the Board finds that the Veteran's overall disability picture does not more nearly approximate the level of severity contemplated by higher ratings for pes planus or pes cavus. 38 C.F.R. § 4.71a , Diagnostic Codes 5276, 5278.

Finally, Under Diagnostic Code 5284, a 20 percent rating is warranted for moderately severe residuals of a foot injury. The words "marked," "severe" and "pronounced" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

The Board concludes, however, that a higher rating under Diagnostic Code 5284 is not warranted in this case. The Veteran has consistently complained of pain on use, swelling, stiffness, redness, fatigability and weakness. The December 2008 private physician noted that the Veteran's disability was characterized on examination by moderate pain on palpation. While the VA examiners both noted objective evidence of pain, they did not describe the pain or the Veteran's disability level generally as being moderate, moderately severe, or severe. Further, no pain on manipulation or palpation was noted. As stated above, while the private physician noted excessive midstance pronation, no other medical evidence is of record reflection pronation or other deformity of any severity, and both the November 2008 and August 2013 VA examiners specifically found that there was no pronation or other deformities present. Based on these symptoms and all of the evidence of record, the Board finds that the Veteran's current overall disability picture does not more nearly approximate the level of severity contemplated by a 20 percent rating for a moderately severe foot injury. 

In evaluating the Veteran's current level of disability, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The Veteran has, at different times, complained primarily of pain on use, with weakness, swelling at rest, stiffness, tenderness and redness, which he is competent to report. Jandreau, 492 F.3d 1372. Both VA examiners noted there was objective evidence of pain, and the November 2008 VA examiner also noted evidence of tenderness, but neither examiner noted swelling, instability or weakness or that these additional factors resulted in any further functional loss. 38 C.F.R. §§ 4.40, 4.45. Additionally, these factors were taken into account in assigning the Veteran's current 10 percent rating. 38 C.F.R. §§ 4.40, 4.45, 4.59.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of 10 percent for the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the appeal. Any increases in severity were not sufficient for a higher rating for the reasons discussed above. See Hart, 21 Vet. App. 505. The preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's right foot disability. As such, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

III. Extraschedular Considerations

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

Neither the first nor second Thun element is satisfied in this case. The Veteran's service-connected bilateral pes planus is manifested by moderate pain on palpation, pain on use, swelling at rest, tenderness, stiffness, weakness, fatigability, and redness. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the schedule of ratings for the musculoskeletal system. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5015, 5276-5284. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional or unusual about the Veteran's right foot disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his right foot disability has caused marked absence from work or has resulted in any hospitalizations. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  





ORDER

Entitlement to an increased rating in excess of 10 percent for a service-connected right foot disability, to include plantar fasciitis and pes planus, is denied. 



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


